As filed with the Securities and Exchange Commission on September 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 Hatteras Alternative Mutual Funds Trust (Formerly AIP Alternative Strategies Funds) (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Address of principal executive offices) (Zip code) Mr. David B. Perkins, 8540 Colonnade Center Drive, Suite 401, Raleigh, NC 27615 (Name and address of agent for service) 1-877-569-2382 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. A LETTER FROM THE PRESIDENT Robert L. Worthington, CFA Hatteras Funds thanks our investors for the continued confidence and trust you place in us. Like most businesses, success is based on a number of factors, but includes the element of trust. We understand that trust in an investment advisor is critical — therefore we have built our organization through careful planning and strategic thought in order to earn and keep the trust of the investment community. We continually strive to enhance our operations, portfolio and risk management, and client service capabilities in order to better meet the needs of our clients. The first half of 2011 further highlighted the tremendous risks left over from the 2008 financial crisis — European Sovereign Debt problems, the escalating U.S. debt limit issues, and a continued moribund housing and employment picture in the U.S. In addition, other risks that have built up in the last year include the short-term impact of the Japanese earthquake and tsunami, and now growing inflationary problems in many emerging economies, the same economies that have driven world economic growth over the last three years. These risks are real and need to be addressed in a thoughtful fashion. Yet, the net result in capital market performance from the beginning to the end of the first half of 2011 would lead some to conclude that things were ok to good. However, an examination of the weekly performance figures reveals that volatility and uncertainty are very much alive among global investors as the equity markets seem to be playing teeter totter — oscillating between early gains at the beginning of the month followed by small sell-offs and then quick rebounds near the end of the month. In our view the economic issues facing governments and individuals are a long way from being settled — extreme credit bubbles take many, many years to unwind. We foresee volatile capital market performance years into the future as investors continue to adapt to the long deleveraging process needed to bring economic equilibrium back to a point where another strategic bull market can commence. In the interim, we believe diversified portfolios are needed together with tactical over-weights in order to be correctly positioned for the “muddle through” economy the developed world faces. One element of this tactical approach could include meaningful allocations to hedged strategies that can provide downside protection during difficult market periods, yet allow for upside capture when capital markets recover from either corrections or bear markets (as seen from mid-2009 through 2010). ONE Finally, the events of 2008 changed many things for investors and the investment community worldwide. The alternative universe, hedge funds and private equity funds, have seen profound changes in the way they deliver products and services to their clients. We believe the structural advantages of the Hatteras Alternative Mutual Funds offer investors high quality alternative investment solutions in a structure that allows them to easily increase their allocation to hedged strategies, yet not increase their illiquidity risk. We are committed to ensuring that the underlying investments, as well as the portfolio management and risk management processes, exceed the expectations of our investors. I would like to thank you again for the confidence and trust you have placed in Hatteras Funds as we manage a portion of your assets. All of our efforts are dedicated first and foremost to providing you with the best risk-adjusted returns — a goal that never wavers as we continue our success in providing alternative investment solutions for our clients. Robert L. Worthington, CFA President TWO MANAGEMENT’S DISCUSSION OF FUND PERFORMANCE Michael P. Hennen, CFA Director, Portfolio Management Robert J. Murphy, CFA, FRM, CAIA Director, Portfolio Management CAPITAL MARKETS REVIEW Equity markets posted strong performance in the first half of 2011, but much of this performance came in sporadic rallies, most notably at the end of each quarter. Markets vacillated between bouts of optimism to growing skepticism about the global recovery, which was beginning to sputter towards May and June. Economic statistics released during the first half of the year provided evidence of a slowdown in the U.S. economy — bringing into debate whether the slowdown was just a pause in the ongoing recovery, or the beginning of a double dip recession. Higher commodity/energy prices, together with the short-term effects of the Japanese natural disaster in March added to concerns. Finally, the anemic U.S. employment and housing markets remained obstacles to any improvement in consumer confidence. All of these factors contributed to significant run-ups and sell-offs during the first half of the year. As investors became more defensive, they sought refuge in allocations to more stable large-cap equities as well as “safe” U.S. Treasuries. The S&P 500 Index finished with a return of just over 6%, while the Russell 1000 Index returned 5.39% and the Russell 2000 Index gained 5.59%. The numbers would have been worse as markets were down significantly throughout June until the last four trading days, when markets rebounded quickly. Globally, the end results were similar to those experienced in the U.S., as the MSCI EAFE Index recorded a 5.35% return while the MSCI Emerging Markets Index gained 1.03%. Europe was a tale of two stories — Germany re-establishing itself as the economic powerhouse with reasonable economic performance and relatively low debt and the “PIIGS”— Portugal, Italy, Ireland, Greece, and Spain - facing what appears to be insurmountable debt problems with waning economic activity. Clearly, the status quo is unsustainable and will most likely result in some form of correction if it does not get better in the future. Potential overheating and inflation are becoming more worrisome issues in emerging markets — at least we have seen what we believe to be appropriate responses in the form of tightening monetary policies. Many investors have become bearish on China as worries of a property bubble and new concerns about the amount of local government borrowing have surfaced. Overall, it would seem that the potential for higher growth, together with reasonable valuations make China an attractive investment environment for long-term investors who can withstand the volatility. THREE In fixed income markets, after a weak start to the year, U.S. Treasuries rebounded throughout the second quarter until the last week of June as investors used the weakening economic statistics as an excuse to “fly to safety”. Overall, the Barclays Capital U.S. Aggregate Bond Index (“BarCap”) was up 2.74% for the first half, while the longer duration Barclays Capital U.S. Treasury Index increased 2.22%. The more economically sensitive High Yield market did not keep pace with higher grade issues as investors demanded a higher premium for the additional risk. Suffice to say, performance here will continue to be a battle between those who believe that the U.S. debt problem will eventually overwhelm the market versus those who believe that Treasuries could still offer some form of risk-adjusted value as the developed world economies “muddle-through” the next five years. HEDGE FUND INDUSTRY REVIEW Broadly speaking, hedge fund performance was diverse but, in aggregate, relatively disappointing for the first half of the year. In an environment characterized by looming macro issues and sharp reversals across markets, there were few trends for most strategies to capture and often times, risk management drove the reduction of market exposures prior to large “snap back” rallies. Returns for hedge fund indices were up marginally for the first half of the year while the HFRI Fund of Funds Composite Index (“HFRI FoF”) posted a modest loss of -0.33% REVIEW OF HATTERAS ALPHA HEDGED STRATEGIES’ PERFORMANCE The Hatteras Alpha Hedged Strategies Fund (“Alpha”) significantly outperformed the Fund of Funds Index posting a gain of 3.36% versus -0.33% for the HFRI FoF, 6.02% for the S&P 500 Index and 2.74% for the BarCap. The final numbers of the long only indices mask some of the volatility that took place, especially on the downside, throughout the first half of the year. During the short periods when equity markets sold-off by 3-5%, Alpha produced very good downside protection, displaying the benefits of our hedged approach. Performance contribution came from many parts of our portfolio as three out of four of the Fund’s major strategies recorded strong absolute and relative performance, outperforming their respective indices. FOUR Overall our asset allocation decisions implemented over the last six months yielded positive contributions as the strongest performing strategies, Long/Short Equity and Event Driven constituted a collective 56% of the portfolio as of quarter-end and our smallest weighted strategy, Market Neutral, at 15% was the weakest performer. Sub-strategies within the Relative Value-Long/Short Debt allocation are diverse and collectively represent slightly over 25% of the portfolio. These sub-strategies are being used partially as a potential hedge to rising interest rates. FUND OUTLOOK We believe our allocation decisions to the various strategies as well as our manager selections have played an important part in Alpha’s generation of excess return over its benchmark, the HFRI FoF, since July 2009. We don’t have a consensus opinion on the direction of the markets, as the complexities are too vast. That being said, given input from our managers and our own analysis of economic and market conditions, we believe the third quarter will be characterized by market volatility, concern about the U.S. debt limit and future debt servicing capabilities, growing concern about spreading European sovereign debt, and questions surrounding the ability of major emerging markets to control inflation and maneuver a “soft landing”. While there are enough negative indicators looming out there, we believe much of these are priced into the markets, therefore while downside risks exist, it is manageable in our opinion, with the appropriate application of in-depth security analysis, hedging, and diversified allocation procedures. On the equity side, while the recovery has been very weak, and the moribund housing and jobs markets remain challenging, corporate profits have rebounded nicely since 2008, corporate balance sheets are recovering, and valuations are close to, if not slightly below, long-term averages. Therefore, we expect to slightly increase our weighting to Long/Short Equity in the coming months, with a tilt towards the more conservative managers. We believe the mid-term outlook for the corporate M&A market is strong due to a number of reasons including low nominal GDP growth in the U.S. & Europe, which can cause CEO’s to look for growth, and high cash levels. Therefore we will keep an over-weighted position in our Event Driven strategy. Near term, given the prominent economic issues, the M&A market might see a brief slowdown from its robust pace. FIVE We greatly appreciate the confidence and trust you have placed in Hatteras Funds. We thank you and assure you that we are working hard every day to continue to deserve your trust. Michael P. Hennen, CFA Robert J. Murphy, CFA, FRM, CAIA Director, Portfolio Management Director, Portfolio Management SIX HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND (NO LOAD) Growth of $10,000 — June 30, 2011 (Unaudited) ^Since inception data for the Fund and the S&P 500 Index is as of 9/23/2002. *Since inception data for the HFRI FOF: Composite Index is as of 9/30/2002. Since As of 6/30/2011 1Y 5Y1 Inception Hatteras Alpha Hedged Strategies Fund (No Load) 10.28% -0.61% 2.70%1,2 Hatteras Alpha Hedged Strategies Fund (Class A w/o sales charge) N/A N/A -0.46%3 Hatteras Alpha Hedged Strategies Fund (Class A w/ sales charge) N/A N/A -4.69%3 Hatteras Alpha Hedged Strategies Fund (Class C) 9.31% N/A -1.24%1,4 1.Average annual total return 2.No Load inception date: 9/23/2002 3.Class A inception date: 5/2/2011 4.Class C inception date: 8/1/2006 No Load Class A Class C Total Fund Operating Expenses5 4.54% 4.71% 5.34% Net Fund Operating Expenses5,6 3.87% 3.90% 4.67% 5.Annualized 6.Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped at 3.99% for No Load and Class A and 4.74% for Class C SEVEN Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.hatterasmutualfunds.com. The chart assumes an initial investment of $10,000 made on September 23, 2002 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. HFRI Fund of Funds Composite Index: Funds included in the Index invest with multiple managers through funds or managed accounts. The strategy designs a diversified portfolio of managers with the objective of significantly lowering the risk (volatility) of investing with an individual manager. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The minimum investment in a fund of funds may be lower than an investment in an individual hedge fund or managed account. The investor has the advantage of diversification among managers and styles with significantly less capital than investing with separate managers. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. EIGHT HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS ALPHA HEDGED STRATEGIES FUND * Allocation of Portfolio Assets — June 30, 2011 (Unaudited) *Percentages are stated as a percentage of total investments. NINE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS BETA HEDGED STRATEGIES FUND (NO LOAD) Growth of $10,000 — June 30, 2011 (Unaudited) ^Since inception data for the Fund and the S&P 500 Index is as of 4/28/2006. *Since inception data for the HFRI FOF: Strategic Index and the 90 Day T-Bill is as of 4/30/2006. †Percentage shown is the average daily rate over the period. Since As of 6/30/2011 1Y 5Y1 Inception Hatteras Beta Hedged Strategies Fund (No Load) 12.83% -0.67% -1.92%1,2 Hatteras Beta Hedged Strategies Fund (Class C) 11.95% N/A -1.12%1,3 1.Average annual total return 2.No Load inception date: 4/28/2006 3. Class C inception date: 8/1/2006 No Load Class C Total Fund Operating Expenses4 3.74% 4.49% Net Fund Operating Expenses4,5 3.33% 4.08% 4.Annualized 5.Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped at 3.99% for No Load and 4.74% for Class C TEN Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-569-2382. The chart assumes an initial investment of $10,000 made on April 28, 2006 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. The 90 Day Treasury Bill Index: This is an unmanaged index generally considered representative of the performance of short-term money instruments. U.S. Treasury bills are backed by the full faith and credit of the U.S. Government and offer a guarantee as to the repayment of principal and interest at maturity. HFRI Fund of Funds Strategic Index: This is an equally weighted performance index. The funds that comprise this index are hedge funds available only to accredited investors. These funds seek to profit by investing in various opportunistic return, hedged and alternative strategies. One cannot invest directly in an index. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. ELEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS BETA HEDGED STRATEGIES FUND * Allocation of Portfolio Assets — June 30, 2011 (Unaudited) *Percentages are stated as a percentage of total investments. See Note 9 Subsequent Events TWELVE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT EQUITY FUND Growth of $10,000 — June 30, 2011 (Unaudited) ^ Since inception data for the Fund and the S&P 500 Index is as of 5/2/2011. · Since inception data for the HFRI FOF: Composite Index is as of 4/30/2011. Since As of 6/30/2011 Inception1 Hatteras Long/Short Equity Fund (Class A w/ sales charge) -4.31% Hatteras Long/Short Equity Fund (Institutional Class) -0.10% 1.Inception date: 5/2/2011 Institutional Class A Class Total Fund Operating Expenses3 3.80% 3.30% Net Fund Operating Expenses3,4 2.97% 2.47% 3.Annualized 4.Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped at 2.99% for Class A and 2.49% for Institutional Class THIRTEEN Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.hatterasmutualfunds.com. The chart assumes an initial investment of $10,000 made on May 2, 2011 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. HFRI Fund of Funds Composite Index: Funds included in the Index invest with multiple managers through funds or managed accounts. The strategy designs a diversified portfolio of managers with the objective of significantly lowering the risk (volatility) of investing with an individual manager. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The minimum investment in a fund of funds may be lower than an investment in an individual hedge fund or managed account. The investor has the advantage of diversification among managers and styles with significantly less capital than investing with separate managers. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. FOURTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT EQUITY FUND * Allocation of Portfolio Assets — June 30, 2011 (Unaudited) *Percentages are stated as a percentage of total investments. FIFTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT DEBT FUND Growth of $10,000 — June 30, 2011 (Unaudited) ^Since inception data for the Fund and the S&P 500 Index is as of 5/2/2011. *Since inception data for the HFRI FOF: Composite Index is as of 4/30/2011. Since As of 6/30/2011 Inception1 Hatteras Long/Short Debt Fund (Class A w/ sales charge) -4.89% Hatteras Long/Short Debt Fund (Institutional Class) -0.70% 1.Inception date: 5/2/2011 Institutional Class A Class Total Fund Operating Expenses2 3.20% 2.70% Net Fund Operating Expenses2,3 2.97% 2.47% 2.Annualized 3.Excluding dividends on short positions and interest on borrowing; other fund operating expenses are capped at 2.99% for Class A and 2.49% for Institutional Class SIXTEEN Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.hatterasmutualfunds.com. The chart assumes an initial investment of $10,000 made on May 2, 2011 (commencement of operations). Returns shown include the reinvestment of all dividends and other distributions. HFRI Fund of Funds Composite Index: Funds included in the Index invest with multiple managers through funds or managed accounts. The strategy designs a diversified portfolio of managers with the objective of significantly lowering the risk (volatility) of investing with an individual manager. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The minimum investment in a fund of funds may be lower than an investment in an individual hedge fund or managed account. The investor has the advantage of diversification among managers and styles with significantly less capital than investing with separate managers. Standard & Poor’s (S&P) 500 Index: An index of 500 stocks chosen for market size, liquidity, and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/ return characteristics of the large cap universe. Companies included in the index are selected by the S&P Index Committee, a team of analysts and economists at Standard & Poor’s. The S&P 500 is a market value weighted index — each stock’s weight in the index is proportionate to its market value. SEVENTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST HATTERAS LONG/SHORT DEBT FUND * Allocation of Portfolio Assets — June 30, 2011 (Unaudited) · Percentages are stated as a percentage of total investments. EIGHTEEN HATTERAS FUNDS Hatteras Alpha Hedged Strategies Fund Hatteras Beta Hedged Strategies Fund Hatteras Long/Short Equity Fund Hatteras Long/Short Debt Fund Financial Statements For the period ended June 30, 2011 HATTERAS FUNDS For the period ended June 30, 2011 Table of Contents Schedules of Investments 2-5 Statements of Assets and Liabilities 6 Statements of Operations 7 Statements of Changes in Net Assets 8-11 Notes to Financial Statements 12-38 Financial Highlights 39-47 Expense Example 48-51 Notice of Privacy Policy and Practices 52-53 HATTERAS ALTERNATIVE MUTUAL FUNDS HATTERAS ALPHA HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) Shares or Principal Amount Value Underlying Funds Trust — 98.0% Event Drivena $ Long/Short Equitya Market Neutrala Relative Value-Long/Short Debta Total Underlying Funds Trust (Cost $274,468,113) $ Repurchase Agreements — 1.9% JP Morgan 0.00%, dated 6/30/2011, due 07/01/2011, repurchase price 6,000,617b $ Total Repurchase Agreements (Cost $6,000,617) Total Investments (Cost $280,468,730) — 99.9% Other Assets in Excess of Liabilities — 0.1% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — non-income producing b — collateralized by U.S. Treasury Notes with a market value of $6,624,047 The accompanying notes are an integral part of these financial statements. TWO HATTERAS ALTERNATIVE MUTUAL FUNDS HATTERAS BETA HEDGED STRATEGIES FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) Principal Amount Value Repurchase Agreements — 100.6% JP Morgan 0.00%, dated 6/30/2011, due 07/01/2011, repurchase price 1,553,968a $ $ Total Repurchase Agreements (Cost $1,553,968) Total Investments (Cost $1,553,968) — 100.6% Liabilities in Excess of Other Assets — (0.6)% ) Total Net Assets — 100.0% Percentages are stated as a percent of net assets. Footnotes a — collateralized by U.S. Treasury Notes with a market value of $1,585,052 See Note 9 Subsequent Events The accompanying notes are an integral part of these financial statements. THREE HATTERAS ALTERNATIVE MUTUAL FUNDS HATTERAS LONG/SHORT EQUITY FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) Shares or Principal Amount Value Underlying Funds Trust — 96.4% Long/Short Equitya $ Total Underlying Funds Trust (Cost $37,778,258) $ Money Market Fund — 1.6% STIT Liquid Asset Portfolio, 0.06%b $ Total Money Market Fund (Cost $648,415) Total Investments (Cost $38,426,673) — 98.0% Other Assets in Excess of Liabilities — 2.0% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — non-income producing b — Rate shown is the seven day yield as of June 30, 2011. The accompanying notes are an integral part of these financial statements. FOUR HATTERAS ALTERNATIVE MUTUAL FUNDS HATTERAS LONG/SHORT DEBT FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) Shares or Principal Amount Value Underlying Funds Trust — 96.6% Relative Value-Long/Short Debta $ Total Underlying Funds Trust (Cost $37,739,654) $ Money Market Fund — 1.6% STIT Liquid Asset Portfolio, 0.06%b $ Total Money Market Fund (Cost $624,198) Total Investments (Cost $38,363,852) — 98.2% Other Assets in Excess of Liabilities — 1.8% Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. Footnotes a — non-income producing b — Rate shown is the seven day yield as of June 30, 2011. The accompanying notes are an integral part of these financial statements. FIVE HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Long/Short Long/Short Alpha Beta Equity Debt Assets: Investments in affiliated Portfolios, at value (cost $274,468,113, $0, $37,778,258, $37,739,654) $ $ — $ $ Repurchase Agreements (cost $6,000,617, $1,553,968, $0, $0) — — Investments in money market funds (cost $0 $0, $648,415, $624,198) — — Receivable for Fund shares issued — Dividends and interest receivable 49 3 3 Total Assets Liabilities: Payable for Fund shares redeemed Accrued management fee — — — Accrued distribution fee 7 6 Accrued shareholder servicing fee 1 1 Accrued interest expense — — — Accrued operating services fee Total Liabilities Net Assets $ Net Assets Consist of: Shares of beneficial interest $ $ $ Undistributed net investment income (loss) Accumulated net realized gain (loss) ) ) — — Net unrealized appreciation (depreciation) on Investments — Total Net Assets $ No Load Shares Net assets $ $ Shares outstanding (1 billion shares authorized for the Trust, $0.001 par value, See Note 1) Net asset value, redemption price and offering price per share $ $ Class A Shares Net assets $ $ $ Shares outstanding (1 billion shares authorized for the Trust, $0.001 par value, See Note 1) Net asset value and redemption price per share $ $ $ Maximum offering price per share* $ $ $ Class C Shares Net assets $ $ Shares outstanding (1 billion shares authorized for the Trust, $0.001 par value, See Note 1) Net asset value, redemption price and offering price per share $ $ Institutional Class Shares Net assets $ $ Shares outstanding (1 billion shares authorized for the Trust, $0.001 par value, See Note 1) Net asset value, redemption price and offering price per share * The maximum sales load at June 30, 2011 for the Hatteras Alpha Hedged Strategies Fund Class A, Hatteras Long/Short Equity Fund Class A and Hatteras Long/Short Debt Fund Class A was 4.25%. On August 23, 2011, this was changed to 4.75%, See Note 9 of the Notes to Financial Statements. The remaining share classes and Hatteras Beta Hedged Strategies Fund are not subject to a sales load. The accompanying notes are an integral part of these financial statements. SIX HATTERAS ALTERNATIVE MUTUAL FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2011 (Unaudited) Long/Short Long/Short Alpha Beta Equity* Debt* Investment Income: Income distributions from affiliated Portfolios $ — $ — $ — $ — Interest income 61 3 3 Total Investment Income 61 3 3 Expenses: Shareholder servicing fees (No Load Shares) — — Shareholder servicing fees (Class A Shares) — — 4 3 Distribution fees (Class A Shares)* 8 — 7 6 Distribution fees (Class C Shares) — — Management Fees — — — Operating service fees (No Load) — — Operating service fees (Class A Shares) 62 — 33 25 Operating service fees (Class C Shares) — — Operating service fees (Institutional Shares) — — Total operating expenses before interest on short positions Interest expense on credit facility — — — Total Expenses Fees waived (No Load Shares) ) — — — Net Expenses Net Investment Income ) Realized and Unrealized Gain (Loss) Realized gain (loss) from sales of affiliated Portfolios — — Realized gain distributions from affiliated Portfolios — Net Realized Gain (Loss) — — Change in unrealized appreciation (depreciation) on: Affiliated Portfolios ) ) Net Realized and Unrealized Gain (Loss) Net Increase (Decrease) in Net Assets Resulting from Operations $ $ * Long/Short Equity, Long/Short Debt, and Class A shares of Alpha commenced operations of May 2, 2011. The accompanying notes are an integral part of these financial statements. SEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended HATTERAS ALPHA HEDGED STRATEGIES June 30, 2011 Year Ended FUND (Unaudited) December 31, 2010 Operations: Net investment income (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios ) Change in unrealized appreciation (depreciation) on affiliated Portfolios Net Increase (Decrease) in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net investment income No Load Shares — ) Class C Shares — — Capital Gain Distributions No Load Shares — — Class C Shares — — Total Dividends and Distributions — ) Capital Share Transactions: No Load Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) ) A Shares^ Proceeds from shares sold — Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) — C Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) Net Increase (Decrease) in Net Assets from Capital Share Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ * Including undistributed net investment income (loss) $ ) $ ^ Class A shares commenced operations on May 2, 2011. The accompanying notes are an integral part of these financial statements. EIGHT HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended HATTERAS BETA HEDGED June 30, 2011 Year Ended STRATEGIES FUND (Unaudited) December 31, 2010 Operations: Net investment income (loss) $ ) $ ) Net realized gain (loss) on affiliated Portfolios ) Change in unrealized appreciation (depreciation) on affiliated Portfolios ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net investment income No Load Shares — — Class C Shares — — Capital Gain Distributions No Load Shares — — Class C Shares — — Total Dividends and Distributions — — Capital Share Transactions: No Load Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) C Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — — Cost of shares redeemed ) ) Net Increase (Decrease) in Net Assets from Capital Share Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets Beginning of period End of period $ $ * Including undistributed net investment income (loss) $ ) $ — The accompanying notes are an integral part of these financial statements. NINE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST STATEMENT OF CHANGES IN NET ASSETS Period Ended June 30, 2011 HATTERAS LONG/SHORT EQUITY FUND (Unaudited)^ Operations: Net investment income (loss) $ ) Net realized gain (loss) on affiliated Portfolios — Change in unrealized appreciation (depreciation) on affiliated Portfolios Net Increase (Decrease) in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net investment income Class A Shares — Institutional Shares — Capital Gain Distributions Class A Shares — Institutional Shares — Total Dividends and Distributions — Capital Share Transactions: Class A Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed — Institutional Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period — End of period $ * Including undistributed net investment income (loss) $ ) ^ Commenced operations on May 2, 2011. The accompanying notes are an integral part of these financial statements. TEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST STATEMENT OF CHANGES IN NET ASSETS Period Ended June 30, 2011 HATTERAS LONG/SHORT DEBT FUND (Unaudited)^ Operations: Net investment income (loss) $ ) Net realized gain (loss) on affiliated Portfolios — Change in unrealized appreciation (depreciation) on affiliated Portfolios Net Increase (Decrease) in Net Assets Resulting from Operations Dividends and Distributions to Shareholders: Net investment income Class A Shares — Institutional Shares — Capital Gain Distributions Class A Shares — Institutional Shares — Total Dividends and Distributions — Capital Share Transactions: Class A Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed — Institutional Shares Proceeds from shares sold Proceeds from shares issued to holders in reinvestment of dividends — Cost of shares redeemed ) Net Increase (Decrease) in Net Assets from Capital Share Transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period — End of period $ * Including undistributed net investment income (loss) $ ) ^ Commenced operations on May 2, 2011. The accompanying notes are an integral part of these financial statements. ELEVEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) 1.ORGANIZATION Hatteras Alternative Mutual Funds Trust (the “Trust”) (until February 26, 2010, Hatteras Alternative Mutual Funds Trust was known as AIP Alternative Strategies Funds) was organized as a Delaware statutory trust on April 12, 2002. The Trust is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended. The Trust is an open-ended management investment company issuing five non-diversified series of shares to investors. These financial statements contain the following four series: Hatteras Alpha Hedged Strategies Fund (“Alpha”), Hatteras Beta Hedged Strategies Fund (“Beta”); Hatteras Long/Short Equity Fund (“Long/Short Equity”); and Hatteras Long/Short Debt Fund (“Long/ Short Debt Fund). Until August 30, 2010, Hatteras Alpha Hedged Strategies Fund was known as Alpha Hedged Strategies Fund and Hatteras Beta Hedged Strategies Fund was known as Beta Hedged Strategies Fund. Hatteras Long/Short Equity Fund and Hatteras Long/Short Debt Fund commenced operations on May 2, 2011. Each Fund of the Trust has its own investment objective and policies. As a mutual fund of funds, each Fund pursues its investment objective by investing in other affiliated mutual funds in the Underlying Funds Trust (the “UFT”). The results of these funds are shown in separate statements as their performance has impacted the results of Alpha, Beta, Long/Short Equity, and Long/Short Debt (the “Funds”). Alpha offers No Load Shares; Class A Shares and Class C Shares; Beta offers No Load Shares and Class C Shares; Long/Short Equity and Long/Short Debt offer Class A Shares and Institutional shares. Class A shares of Alpha commenced operations on May 2, 2011. The Class A shares for Alpha, Long/Short Equity, and Long/Short Debt have a sales charge (load) of 4.75%. All Class A shares have an annual 12b-1 fee of 0.25%. The Class C Shares have a contingent deferred sales charge of 1.00% for shares liquidated within 364 days of purchase and an annual 12b-1 fee of 1.00%. Underlying Funds Trust (the “UFT”), an open-end management investment company, was organized as a Delaware statutory trust on March 27, 2006. Effective at the close of business on April 28, 2006 Alpha exchanged substantially all of its net assets through a tax-free exchange for shares of UFT mutual funds and changed its structure to become a Fund-of-Funds. The UFT is comprised of several series of mutual funds, all of which are non-diversified, open-ended management TWELVE HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) (continued) 1.ORGANIZATION (CONTINUED) investment companies (the “Portfolio(s)”). Each Portfolio is an affiliated registered investment company under the 1940 Act, but is not publicly offered and therefore is only available to affiliated, publicly offered Funds. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the period. Actual amounts could differ from those estimates. The following is a summary of the significant accounting policies of the Funds and the UFT: Cash Cash includes short-term interest bearing deposit accounts. At times, such deposits may be in excess of federally insured limits. The Funds’ and the UFT have not experienced any losses in such accounts and does not believe it is exposed to any significant credit risk on such accounts. Security Valuation The Funds’ investments in the UFT are valued based on the net asset values of the UFT. These net assets values come from the valuation of the underlying investments in the UFT. Investments in the Portfolios of the UFT are valued in the following manner: Exchange-traded and over-the-counter securities are valued at the closing price of the applicable exchange on the day the valuation is made. Listed securities and put and call options for which no sale was reported on a particular day and securities traded over-the-counter market are valued at the mean between the last bid and ask prices. Fixed income securities (other than obligations having a maturity of 60 days or less) are valued on the basis of values obtained from pricing services or from brokers, which take into account appropriate factors such as institutional sized trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Fixed THIRTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) (continued) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Security Valuation (continued) income securities purchased with remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Options are valued daily at the last reported sale price at the close of the exchange on which the security is primarily traded. If no sales are reported for exchange-traded options, or the options are not exchange-traded, then they are valued at the mean of the most recent quoted bid and asked prices. Futures are valued at the last reported sale price on the exchange on which they are traded or at the mean of the last bid and asked prices. Foreign securities are valued in their local currencies as of the close of the primary exchange or as of the close of the domestic markets, whichever is earlier. Foreign securities are then converted into U.S. dollars using the applicable currency exchange rates as of the close of the domestic markets. Securities and other assets for which market quotations are not readily available (including restricted securities) will be valued in good faith at fair value under the supervision of the Board. In determining the fair value of a security, the Advisor and the Board shall take into account the relevant factors and surrounding circumstances, which may include: (i) the nature and pricing history (if any) of the security; (ii) whether any dealer quotations for the security are available; (iii) possible valuation methodologies that could be used to determine the fair value of the security; (iv) the recommendation of the portfolio manager of the Portfolios with respect to the valuation of the security; (v) whether the same or similar securities are held by other funds managed by the Advisor or other funds and the method used to price the security in those funds; (vi) the extent to which the fair value to be determined for the security will result from the use of data or formula produced by third parties independent of the Advisor; and (vii) the liquidity or illiquidity of the market for the security. When a furnished price is significantly different from the previous day’s price, the Advisor will review the price to determine if it is appropriate. When prices are not readily available, or are determined to not reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the funds calculate their net asset FOURTEEN HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST NOTES TO FINANCIAL STATEMENTS June 30, 2011 (Unaudited) (continued) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Security Valuation (continued) value, the funds may value their securities or fair value as determined in accordance with procedures approved by the Board of Trustees. Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: · Level 1—Quoted prices in active markets for identical securities. · Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3—Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following is a summary of the inputs used to value the Funds’ net assets as of June 30, 2011: Alpha Level 1 Level 2 Level 3 Total Underlying Funds Trust $
